DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (JP 2017204361).
	Regarding claim 1, Okada discloses:
A touch sensor unit (title), comprising: 
a sensor body (see annotated Fig 3 below); and 
a sensor holder (40) holding the sensor body, 
wherein the sensor body comprises: 
a tubular insulator (31, Figs 5-7)  housed in the sensor holder (40) and elastically deformed when an external force is applied (para 10 of description – since it is made of rubber); 
a plurality of electrodes (32a,b) provided inside the tubular insulator and coming into contact with each other as the tubular insulator is elastically deformed (paras 6-7 of description); 
an electrical component (paras 6-7 of description – resistor R) disposed on an outer side of an end of the tubular insulator (Figs 4-5); 
a plurality of connection wires (34a,b) connecting each of the electrodes (32a,b) and the electrical component (R); 

a mold part (60,70 Figs 4 and 12) including at least the connection wires (34a,b), the electrical component (R), and the insulating member (51, Fig 6); and 
a cover member (75, Fig 12) covering at least a part of the connection wires (34a,b), the electrical component (R), and the insulating member (51) via the mold part (60).

    PNG
    media_image1.png
    871
    618
    media_image1.png
    Greyscale


However a skilled artisan would readily recognize the benefit of combining the teachings of Okada’s embodiments to construct Applicant’s invention as discussed above.
	The motivation to do so is that it would permit one to provide a touch sensor unit used for detecting contact of an obstacle	 (“technical field” of Okada).

Regarding claim 2/1, Okada discloses wherein the cover member (75, Fig 12) is provided around the mold part and covers a part of a surface of the mold part (70).

Regarding claim 3/2, Okada discloses wherein the mold part (70) comprises an upper surface (by 70,72) covered by the cover member (75), a bottom surface (by numeral 70 in Fig 12) located on an opposite side of the upper surface, and a pair of side surfaces (74, Fig 11) located between the upper surface and the bottom surface, wherein a groove (71,72) is formed on each of the side surfaces, wherein one end of the groove communicates with an end surface of the cover member (75) and the other end of the groove communicates with the bottom surface (by 70, Fig 12).

    PNG
    media_image2.png
    817
    572
    media_image2.png
    Greyscale

Regarding claim 4/3, Okada discloses wherein a concave part is formed on the bottom surface of the mold part (70, see Figs 11-12 above).
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In claim 5/3 inter alia, the specific limitations of “…wherein a pair of protrusion parts protruding downward from the bottom surface are provided on two sides in a width direction of the bottom surface of the mold part, inner surfaces of the protrusion parts face each other in the width direction of the bottom surface, an outer surface of one protrusion part is flush with one side surface of the mold part, and an outer surface of the other protrusion part is flush with the other side surface of the mold part….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 6/4 inter alia, the specific limitations of “…wherein a pair of protrusion parts protruding downward from the bottom surface are provided on two sides in a width direction of the bottom surface of the mold part, inner surfaces of the protrusion parts face each other in the width direction of the bottom surface, an outer surface of one protrusion part is flush with one side surface of the mold part, and an outer surface of the other protrusion part is flush with the other side surface of the mold part….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834